Charles Matza, Esq. Counsel Fallsburg Fire Department, First Aid and Rescue Squad
I am writing in response to your request for an opinion as to various aspects of the operation of your fire department's volunteer ambulance service.
First, you ask whether an otherwise qualified junior volunteer between the ages of sixteen and eighteen can serve on a rescue squad without first obtaining working papers. Past opinions of our office have consistently found that minors sixteen years of age and older may serve as volunteer firefighters (Op Atty Gen No. 84-62; 1977 Op Atty Gen [Inf] 149). Because the position is voluntary, there is no need to comply with the working papers requirement of Article 65 of the Education Law (§§ 3201-3243; see 1945 Op Atty Gen [Inf] 242; Labor Law, § 133).
You have also inquired as to the obligation of rescue squad personnel to remain on the scene of an accident where the victims are clearly clinically and biologically dead. Guidelines for rescue squad conduct at the scenes of such accidents are set forth in a policy statement of the New York State Department of Health, a copy of which is enclosed.
Finally, you have asked whether a privately-owned vehicle which is equipped with emergency first aid equipment and is authorized to respond to emergency calls may have siren and red light warning devices.
Section 375 of the Vehicle and Traffic Law provides as follows:
  "A gong or siren whistle shall not be used on any vehicle other than an authorized emergency vehicle. This shall not be construed to apply to a gong or siren designed and used solely as a burglar alarm on a vehicle" (Vehicle and Traffic Law, § 375[26]).
*      *      *
  "2. Red lights and certain white lights. One or more red or combination of red and white lights, or one white light which must be a revolving, rotating, flashing, oscillating or constantly moving light, may be affixed to an authorized emergency vehicle, and such lights may be displayed on an authorized emergency vehicle when such vehicle is engaged in an emergency operation, and upon a fire vehicle while returning from an alarm of fire or other emergency" (id., § 375[41][2]).
As the statute indicates, use of sirens and red lights is limited to authorized emergency vehicles, which are defined in the following way:
  "Every ambulance, police vehicle, fire vehicle, civil defense emergency vehicle, emergency ambulance service vehicle and ordinance disposal vehicle of the armed forces of the United States" (id., § 101).
An ambulance is defined as "[e]very motor vehicle designed, appropriately equipped and used for the purpose of carrying sick or injured persons" (id., § 100-b). Although a privately-owned vehicle may contain some emergency first aid equipment, this would not automatically make it an authorized emergency vehicle under the Vehicle and Traffic Law. The question of whether a particular vehicle fits the definition in section 101 is a factual issue and, therefore, must be locally determined. We do note, however, that a privately-owned vehicle does not meet the definition of "emergency ambulance service vehicle", which is also referred to in section 101 of the Vehicle and Traffic Law. Emergency ambulance service vehicles are defined as certain vehicles "owned and operated by an ambulance service" (id., § 115-c; see Public Health Law, § 3001).
We conclude that (1) working papers are not required of minors over the age of sixteen who serve on a volunteer fire department rescue squad; (2) guidelines for rescue squad conduct at the scene of an accident have been established by the Health Department; and (3) determining whether a particular vehicle is an authorized emergency vehicle under the Vehicle and Traffic Law is a factual question.